DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to an amendment filed on 02/14/2022.
Claims 1-5, 7-8 and 10-13 are pending.  Applicant has cancelled claims 6, 9 and 14-22.  Applicant has amended claims 1-5, 7-8 and 10-13.

Claim Objections
Claims 10-13 are objected to because of the following informalities:  
In Claim 10,

Line 1, it is suggested to amend “wherein the charge” to “wherein the net anionic charge” in order to provide clarity in the claim.

In Claim 11,
Line 1, it is suggested to amend “comprising” to “wherein the binder composition comprising of” in order to provide clarity in the claim.

In Claim 12,
Line 1, it is suggested to amend “comprising” to “wherein the binder composition comprising” in order to provide clarity in the claim.

In Claim 13,
Line 1, it is suggested to amend “comprising” to “wherein the binder composition comprising” in order to provide clarity in the claim.

Appropriate correction are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recites “gelled corn starch” and “copolymer acrylamide and acrylic acid” and the particles having size ratio of starch and polymer is not clear since claims 12 and 13 are dependent on claim 10 and claim 10 is dependent on claim 1 wherein claims 1 and 10 do not mention “gelled corn starch” and “copolymer acrylamide and acrylic acid”.  However, gelled corn starch is one type of modified starch referenced in claim 4 and copolymer acrylamide and acrylic acid are one type of synthetic dry polymer referenced in claim 8.    Clarification is requested.

Claims 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12 and 13 recites “gelled corn starch”, “copolymer of acrylamide and acrylic acid” and “starch” and “polymer” and claims 12 and 13 are dependent on claim 10 and claim 10 is dependent on claim 1 wherein claims 1 and 10 do not mention or recite “gelled corn starch”, “copolymer of acrylamide and acrylic acid” and “starch” and “polymer”. However, Claim 4 mentions “gelled corn starch” and Claim 8 mentions “copolymer of acrylamide and acrylic acid”.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Owen et al (US Patent No.: 5,112,391) in view of Martikainen et al (US PGPUB No.: 2014/0033872 A1) and in further view of Qian et al (CN101985689, machine translation).

Regarding claims 1-4,7,8, 10-11, Owen teaches a binder composition for metal (i.e., iron, Col.1 lines 36-39, abstract) ore pellets comprising preferred group of polymers of acrylamide and acrylic acid (Col. 2 lines 60-63, Col.3 lines 5-10, Col.12 lines 1-2, abstract, reads on limitation of one or more types of synthetic dry polymer of claim 1, also meets claims 7-8) in an amount of 0-90 wt.% (Col.5 lines 53-54, meets claims 2-3, 10) and polysaccharides  (i.e., gelatinized corn starch-meets claim 4, modified starch, reads on limitation of one or more types of modified starch of claim 1, Col.3 lines 51-52, Col.4 line 2, abstract) in amount of 0-90 wt.% (col.5 line 55, meets claims 2-3, 11). Owen further teaches particle size of 50-80 microns of polymer (Col.5 line 15, reads on limitation of 75-800 microns of polymer).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Owen does not explicitly disclose or suggest net anionic charge of from 5 to 40 mole% charge and wherein the modified starch is in form of particles having median size of 50-250 microns.

However, Martikainen teaches binder composition for agglomerating iron ore fines comprising 30-80 wt.% of one or more types of anionic or nonionic acrylamide containing polymer and anionic acrylamide containing polymer comprising acrylic acid (abstract, paragraphs 0017-0018) and further teaches polymer having particle size of 20-1000 um (paragraph 0019, reads on limitation of 75-800 microns).  Martikainen does not explicitly suggest  a net anionic charge from 5-40 mole% charge but Martikainen teaches polymer containing anionic monomer in amount of 5-60 wt.% (paragraphs 0021-0022) and further teaches having low ionic charge (paragraph 0017), therefore 5-40 mole% of net anionic charge would be expected unless otherwise shown by applicant. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Given Owen and Martikainen are both directed to binder composition for iron ores pellets and further Owen teaching polymer comprising acrylamide and acrylic acid while Martikainen suggested the anionic or nonionic acrylamide containing polymer, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to utilize the anionic monomers with low ionic charge such as 5-40 mole% of polymer of Martikainen with Owen which offers economic and performance advantages over other polymer-based binder compositions as taught by Martikainen (paragraph 0012).

Owen and Martikainen does not explicitly disclose or suggest the modified starch is in form of particles having median size of 50-250 microns.

However, Qian teaches binder composite for iron ore pellets comprising sodium bentonite, rectorite, additives wherein additives are thickeners comprising of polyacrylamide and modified starch with a particle size of less than 200 mesh (equivalent to more than 74 microns, paragraphs 0027, 0035, 0039). For example, if particle size of starch is 100 mesh (which is considered to be less than 200 mesh) and doing conversion in microns, particle size would be equivalent to 149 micros (which reads on the claimed limitation of particles having median size of 75-250 microns). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given, Qian, Owen and Martikainen are directed to binder composition for iron ore pellets, therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to utilize the less than 200 mesh of additive (i.e., modified starch) of Qian as an alternative with modified starch of the binder composition Owen and Martikainen which would provide improve compressive strength and good thermal stability as taught by Qian (see paragraphs 0006, 0019).

Regarding claim 5, Owen teaches the binder composition comprising of alkali metal hydroxides, ammonium or amine (Col.5 lines 5-6, considered as alkaline materials).

Regarding claims 12 and 13, Owen teaching binder composition of iron ore comprising preferred polymers of acrylamide and acrylic acid (Col. 2 lines 60-63, Col.3 lines 5-10, abstract, reads on limitation of one or more types of synthetic dry polymer, meets claims 7-8) in an amount of 0-90 wt.% (Col.5 lines 53-54, meets claims 2-3, 10) with a particle size of 50-80 microns of polymer (Col.5 line 15) and polysaccharides  (i.e., gelatinized corn starch-meets claim 4, modified starch, reads on limitation of one or more types of modified starch, Col.3 lines 51-52, Col.4 line 2, abstract) in amount of 0-90 wt.% (col.5 line 55, meets claims 2-3, 11) while Qian suggesting particle of size of modified starch of less than 200 mesh which is equivalent to more than 74 microns (paragraphs 0027,0035,0039), therefore the particle size ratio of 1:1 to about 1:1.15 would be expected (for example, if particle size of modified starch is 100 micron and polymer particle size is 100 micron which would be equivalent to 1:1 ratio). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-5, 7-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Owen et al (US Patent No.: 5,112,391) in view of Martikainen et al (US PGPUB No.: 2014/0033872 A1) and in further view Helbling et al (US Patent NO.: 7,285,586 B2).

Regarding claims 1-4,7,8, 10-11, Owen teaches a binder composition for metal (i.e., iron, Col.1 lines 36-39, abstract) ore pellets comprising preferred group of polymers of acrylamide and acrylic acid (Col. 2 lines 60-63, Col.3 lines 5-10, Col.12 lines 1-2, abstract, reads on limitation of one or more types of synthetic dry polymer of claim 1, also meets claims 7-8) in an amount of 0-90 wt.% (Col.5 lines 53-54, meets claims 2-3, 10) and polysaccharides  (i.e., gelatinized corn starch-meets claim 4, modified starch, reads on limitation of one or more types of modified starch of claim 1, Col.3 lines 51-52, Col.4 line 2, abstract) in amount of 0-90 wt.% (col.5 line 55, meets claims 2-3, 11). Owen further teaches particle size of 50-80 microns of polymer (Col.5 line 15,reads on claimed limitation of 75 to 800 microns of polymer).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Owen does not explicitly disclose or suggest net anionic charge of from 5 to 40 mole% charge and wherein the modified starch is in form of particles having median size of 50-250 microns.

However, Martikainen teaches binder composition for agglomerating iron ore fines comprising 30-80 wt.% of one or more types of anionic or nonionic acrylamide containing polymer and anionic acrylamide containing polymer comprising acrylic acid (abstract, paragraphs 0017-0018) and further teaches polymer having particle size of 20-1000 um (paragraph 0019, reads on particle size of 75 to 800 microns of synthetic dry polymers).  Martikainen does not explicitly suggest  a net anionic charge from 5-40 mole% charge but Martikainen teaches polymer containing anionic monomer in amount of 5-60 wt.% (paragraphs 0021-0022) and further teaches having low ionic charge (paragraph 0017), therefore 5-40 mole% of net anionic charge would be expected unless otherwise shown by applicant. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Given Owen and Martikainen are both directed to binder composition for iron ores pellets and further Owen teaching polymer comprising acrylamide and acrylic acid while Martikainen suggested the anionic or nonionic acrylamide containing polymer, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to utilize the anionic monomers with low ionic charge such as 5-40 mole% of polymer of Martikainen with Owen which offers economic and performance advantages over other polymer-based binder compositions as taught by Martikainen (paragraph 0012).

Owen and Martikainen does not explicitly disclose or suggest the modified starch is in form of particles having median size of 50-250 microns.

However, Helbling discloses binder comprising a starch dispersion can be formed by shear forces and crosslinking simultaneously where the particle size of the starch in starch dispersion is from 200 nm to 100 um where starch can be modified starch or gelled corn starch  (Col.2 lines 7-16, 59-60, Col.3 lines 1-18 and Col.5 lines 40-45). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Given Owen and Martikainen are directed to binder composition for iron ore pellets comprising one or more modified starch while Helbling is directed to modified starch having median particle size of 200 nm to 100 micron, therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to use the modified starch having particle median size of 200 nm to 100 micron of Helbling as an alternative with modified starch of the binder composition of Owen and Martikainen which would provide stable low viscosity and more stable viscosity at ambient temperature and colloidally stable as taught by Helbling  (see Col.5 lines 43-45, Col.4 lines 41-43).

Regarding claim 5, Owen teaches the binder composition comprising of alkali metal hydroxides, ammonium or amine (Col.5 lines 5-6, considered as alkaline materials).

Regarding claims 12 and 13, Owen teaching binder composition of iron ore comprising preferred polymers of acrylamide and acrylic acid (Col. 2 lines 60-63, Col.3 lines 5-10, abstract, reads on limitation of one or more types of synthetic dry polymer, meets claims 7-8) in an amount of 0-90 wt.% (Col.5 lines 53-54, meets claims 2-3, 10) with a particle size of 50-80 microns of polymer (Col.5 line 15) and polysaccharides  (i.e., gelatinized corn starch-meets claim 4, modified starch, reads on limitation of one or more types of modified starch, Col.3 lines 51-52, Col.4 line 2, abstract) in amount of 0-90 wt.% (col.5 line 55, meets claims 2-3, 11) while Helbling suggesting particle of size of modified starch of 200 nm to 100 microns (Col.2 lines 7-16, 59-60, Col.3 lines 1-18 and Col.5 lines 40-45), therefore the particle size ratio of 1:1 to about 1:1.15 would be expected (for example, if particle size of modified starch is 100 micron and polymer particle size is 100 micron which would be equivalent to 1:1 ratio). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Response to Arguments
Applicant’s arguments, see applicant remarks on pages 4-9, filed on 02/14/2022 with respect to the 103 rejections of claims 1-5, 7-8 and 10-13 under 35 U.S.C. 103 over Owen et al (US Patent No.: 5,112,391) in view of Martikainen et al (US PGPUB No.: 2014/0033872 A1) and in further view of Qian et al (CN101985689, machine translation) have been fully considered and are not persuasive.
Applicant argues:
“that neither Owen nor Martikainen nor Qian, alone or in combination, reasonably teach or suggest the binder composition recited by presently amended Claim 1. More specifically, Applicant submits that neither of the cited references teach or suggest a binder composition comprising a synthetic dry polymer and a modified starch, wherein the modified starch is in the form of particles having a median size of 75 to 250 microns. 
Applicant submits that nowhere does Owen teach or reasonably suggest the 75-250 micron median size of the modified starch particles recited by claim 1. Moreover, Owen does not teach or reasonably suggest that the modified starch is in particle form. See, for example, the section entitled "THE POLYSACCHARIDES" of Owen at Col. 3, 1.50 - Col. 4, 1.6, which nowhere recites modified starch particles of 75-250 micron median size. 
Furthermore, Applicant submits that Martikainen does not cure this deficiency of Owen as Martikainen similarly fails to teach or suggest the binder composition of claim 1 which comprises modified starch in the form of particles having a median size of 75 to 250 microns. 
Furthermore, Applicant submits that Qian does not cure this deficiency of Owen and 
Martikainen. Qian teaches grinding a mixture comprising sodium bentonite, rectorite, polyacrylamide, and modified starch "until the particle size is less than 200 mesh to obtain the composite binder for the iron ore pellets" (Qian, Abstract). Qian neither teaches nor implies use of starch having a particle size greater than 200 mesh (i.e., 74 microns). Therefore, Qian similarly fails to teach or suggest the binder composition of claim 1 which comprises modified starch in the form of particles having a median size of 75 to 250 microns”. 

      See remarks, page 8.
The examiner respectfully traverse as follow:
Owen teaches a binder composition for metal (i.e., iron, Col.1 lines 36-39, abstract) ore pellets comprising preferred group of polymers of acrylamide and acrylic acid (Col. 2 lines 60-63, Col.3 lines 5-10, Col.12 lines 1-2, abstract, reads on limitation of one or more types of synthetic dry polymer of claim 1) in an amount of 0-90 wt.% (Col.5 lines 53-54) and polysaccharides  (i.e., gelatinized corn starch- reads on limitation of one or more types of modified starch of claim 1, Col.3 lines 51-52, Col.4 line 2, abstract) in amount of 0-90 wt.% (col.5 line 55) but does not explicitly disclose modified starch having particles having median size of 75 to 250 microns. Martikainen teaches binder composition for agglomerating iron ore fines comprising 30-80 wt.% of one or more types of anionic or nonionic acrylamide containing polymer and anionic acrylamide containing polymer comprising acrylic acid (abstract, paragraphs 0017-0018) and further teaches polymer having particle size of 20-1000 um (paragraph 0019) but does not discloses  or suggest modified starch and modified starch having particles having median size of  75 to 250 microns. However, Qian teaches binder composite for iron ore pellets comprising sodium bentonite, rectorite, additives wherein additives are thickeners comprising of polyacrylamide and modified starch with a particle size of less than 200 mesh (equivalent to 74 microns or more, reads on claimed limitation of 75 to 250 micron, paragraphs 0027, 0035, 0039). For example, if particle size is 100 mesh (which is considered to be less than 200 mesh) which would equal to 145 micron therefore less than 200 mesh  taught by Qian would be equivalent to 74 micron or more which would read on claimed limitation of 75 to 250 micron. Further Qian does not disclose greater than 200 mesh which would be equivalent to  74 micron or less.  Further while Owen, Martikainen and Qian references may disclose different processes of binder composition but claims are directed to only binder composition and not process of making binder composition which thus meets the claim limitation of one or more modified starches having particles having median size of 75 to 250 micron. Therefore, applicant’s argument is unpersuasive and rejection is maintained using previously cited prior art references taught by Owen, Martikainen and Qian.
Further applicant’s amendment overcomes previously cited 112(b) and 112 (d) rejections but however, applicant’s amendment to the claims necessitates a new rejections of 112(b) and 112(d) as set forth above for claims 12 and 13.
Further applicant’s amendment overcomes the previously cited claim objections but however applicant’s amendment to the claims necessitates new claim objections as set forth above for claims 10-13.

In addition, upon further search and consideration, a reference, namely Helbling et al (US Patent NO.: 7,285,586 B2) brought to the Examiner’s attention which teaches modified starch having particles having median size of 75 micron to 250 microns and therefore new ground of 103 rejection is also made over Owen (US Patent No.: 5,112,391) in view of Martikainen et al (US PGPUB No.: 2014/0033872) and in further view of Helbling et al (US Patent NO.: 7,285,586 B2) which teaches present claimed invention as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837. The examiner can normally be reached 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        05/26/2022